DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on 02/06/2020.  Claims 1 - 20 are pending and examined below.
Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is objected to because of the following informalities:  The abstract is objected to for the use of the phrase “Arm protectors are disclosed.” The language of 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 has been considered by the examiner.
The listing of references in the specification (See: page 8, lines 16 -17 (which includes now patented applications) & page 8, lines 18 - 19) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 & 14 (and claim 13 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

gradual transition is formed”.  It is indefinite as to where the origin and termination of the gradual transition occurs in the arm protector.  For purposes of examination the limitation is being interpreted, in each of the dependent claims 12 & 14 the examiner will treat such limitations to mean “arc”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 15, and 17-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent No. US 5,878,435 to Kast et al. (herein after "Kast").
As to Claim 11, Kast discloses an arm protector (10): a body (12) having a first end, a second end, a lumen extending between the first end and the second end (See annotated Figure 1).

    PNG
    media_image1.png
    616
    1662
    media_image1.png
    Greyscale

(Kast teaches having a first end, a second end, a lumen extending between the first end and the second end); a first opening at the first end (See annotated Figure 1), the lumen configured to receive a hand and an arm of a user through the first opening (See annotated Figure 1, Kast teaches the lumen configured to receive a hand and an arm of a user through the first opening); a second opening at the second end (See annotated Figure 1, Kast teaches a second opening at the second end), the second opening configured to receive the hand of the user (See annotated Figure 1, Kast teaches the second opening configured to receive the hand of the user); and  an edge of the body defining the first opening (See annotated Figure 1, Kast teaches an edge of the body defining the first opening) ; and wherein the edge extends circumferentially around the body (edges 38, 40) and longitudinally along the body (See annotated Figure 3, wherein the edge extends circumferentially around the body and longitudinally along the body).  
As to Claim 15, the arm protector (10) of claim 11, Kast discloses wherein the edge is symmetric about at least one plane extending longitudinally along the body (See Figure 3 of Kast, wherein the edge is symmetric about at least one plane extending longitudinally along the body).

    PNG
    media_image2.png
    540
    804
    media_image2.png
    Greyscale
 	As to Claim 17, Kast discloses the arm protector (10) of claim 11, longitudinally extending edges (38, 40, of Kast) of the body, the longitudinally extending edges (38, 40, of Kast) extending distally along the body from the first opening; and an insert (44 of Kast) connected to the longitudinally extending edges (38, 40, of Kast), the insert (44 of Kast) configured to extend between the longitudinally extending edges  and define the first opening (14 of Kast) (See Col. 2 & 3, Lines 55 – 5, of Kast).  
As to Claim 18, Kast discloses the arm protector (10) of claim 17, further comprising: an adjustable closure mechanism (32) configured to adjustably connect the longitudinally extending edges (38, 40, of Kast) over the insert (44 of Kast) (See Col. 2, Lines 55 – 63, of Kast).  
As to Claim 19, Kast discloses a protector comprising (10):  a body (12) having a first end (14), a second end (16), a lumen extending between the first end (14) and the second end (16) (See Figure 1, Col. 2, Lines 6 – 11); a first opening at the first end (14),  the lumen configured to receive a hand and an arm of a user through the first opening (See Figs. 1 & 2, Kast teaches the lumen configured to receive a hand and an arm of a user through the first opening) ; and a second opening at the second end (16), the second opening configured to receive the hand of the user (See Figs. 1 & 2, Kast would have a second opening at the second end (16), the second opening configured to receive the hand of the user); and wherein the body (12) is configured to protect a forearm of the user from a location adjacent an elbow of the user to the hand of the user), while facilitating bending of the arm of the user at the elbow (See Figure1 of Kast, Kast would have the body (12) configured to protect a forearm of the user from a location adjacent an elbow of the user to the hand of the user while facilitating bending of the arm of the user at the elbow).  
As to Claim 20, Kast discloses the protector (10) of claim 19, further comprising: an edge of the body defining the first opening and a proximal terminal end of the body (See annotated Figure 3 below)

    PNG
    media_image3.png
    711
    1809
    media_image3.png
    Greyscale

wherein the edge is configured to extend from an elbow region of the user to a location adjacent an elbow crease of the user when the arm of the user is bent and maintain a configuration of a portion of the body extending to the location adjacent the elbow of the user (See annotated Figure 1 below, Kast would have wherein the edge is configured to extend from an elbow region of the user to a location adjacent an elbow crease of the user when the arm of the user is bent and maintain a configuration of a portion of the body extending to the location adjacent the elbow of the user).  

    PNG
    media_image4.png
    394
    710
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10, and 12 – 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 5,878,435 to Kast et al. (herein after "Kast") in view of U.S. Patent No. 4,062,073 to RHEE (herein after "Rhee").
As to Claim 1, Kast discloses a hand and forearm protector (10) comprising: 
a main body portion configured to extend along and around a forearm (23) of a user; a hand portion (21) extending distally from the main body portion (See Figure 1 – 2 of Kast et al.). 

    PNG
    media_image5.png
    641
    1835
    media_image5.png
    Greyscale


Although Kast discloses hand and forearm protection (10), Kast does not disclose an extension portion extending proximally from the main body portion and configured to extend to a location adjacent an elbow region of the user; and an edge defining a proximal edge of the extension portion, the edge having a notched section configured to receive an upper arm of the user when an arm of the user is bent at an elbow.
Rhee teaches hand and forearm protection of the user with an extension portion (30) extending proximally from the main body portion and configured to extend to a location adjacent an elbow region of the user (See annotated Figure 1 of Rhee below).

    PNG
    media_image6.png
    950
    762
    media_image6.png
    Greyscale


and an edge defining a proximal edge of the extension portion (See annotated Figure 1 of Rhee), the edge having a notched section configured to receive an upper arm of the user when an arm of the user is bent at an elbow (See annotated Figure 1 of Rhee, having a notched section configured to receive an upper arm of the user when an arm of the user is bent at an elbow).
Kast is analogous art to the claimed invention as it relates to a hand and arm protector that has a main body extending along and around the forearm of the user; and, Rhee is analogous art to the claimed invention in that it provides an extension portion having a notched section along the edge of the arm and hand protector of the user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the hand and forearm protector of Kast having a main body portion configured to extend along and around a forearm of a user, with the addition of the notched extension portion, as taught by Rhee, in order to form a hand and forearm protector that would be expected to provide additional comfort and protection to the hand and forearm of the user.
This would simply be the combining of prior art elements according to known methods to yield predictable results.  See: MPEP 2143.
As to Claim 2, the hand and forearm protector (10) as modified Kast / Rhee discloses the edge is configured to extend from a location adjacent an elbow of a user on a first side of the extension portion to a location adjacent an elbow crease of a user on a second side of the extension portion (See Figure 1 of Rhee, when the main body portion extends along and around the forearm of the user and fingers of a hand of the user extend through the hand portion (See Figure 1 of Kast) (10 of Kast as modified by 30 Rhee would have the edge configured to extend from a location adjacent an elbow of a user on a first side of the extension portion to a location adjacent an elbow crease of a user on a second side of the extension portion when the main body portion extends along and around the forearm of the user and fingers of a hand of the user extend through the hand portion).
As to Claim 3, the hand and forearm protector (10) as modified Kast / Rhee discloses a proximal-most edge of the extension portion is configured to extend to a location within one (1) inch of an elbow of the user when the main body portion extends along and around the forearm of the user and fingers of a hand of the user extend through the hand portion (See Col. 2, Lines 36-40,” The sleeve 12 extends away from the hand, to approximately 1 to 1 ½inches from the wearers elbow 60, as best illustrated in Figure 1” of Kast) (10 of Kast as modified by 30 Rhee would have a proximal-most edge of the extension portion configured to extend to a location within one (1) inch of an elbow of the user when the main body portion extends along and around the forearm of the user and fingers of a hand of the user extend through the hand portion).
As to Claim 4, the hand and forearm protector (10) as modified Kast / Rhee discloses the edge forms an angled transition between a location along the notched section and a proximal-most location along the edge (See annotated Figure 1 below of Rhee) (10 of Kast as modified by 32 Rhee would have the edge forms .  

    PNG
    media_image7.png
    365
    636
    media_image7.png
    Greyscale

As to Claim 5, the hand and forearm protector (10) as modified Kast / Rhee discloses the angled transition forms a smooth curve between the location along the notched section and the proximal-most location along the edge (See annotated Figure1, of Rhee) (10 of Kast as modified by 30 Rhee would have angled transition from a smooth curve between the location along the notched section and the proximal-most location along the edge).    
As to Claim 6, the hand and forearm protector (10) as modified Kast / Rhee discloses the location along the notched section is a distal-most location along the edge (See annotated Figure 2 of Rhee,10 of Kast as modified by 30 Rhee would have the location along the notched section is a distal-most location along the edge).  

    PNG
    media_image8.png
    12
    9
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    12
    9
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    271
    550
    media_image9.png
    Greyscale

As to Claim 7, the hand and forearm protector (10) as modified Kast / Rhee discloses the extension portion (30) having a length on its longest side but Kast / Rhee appears to be silent on relevant lengths that is within a range of 0.200 and 0.400 times a combined length of the main body portion (12) and the hand portion (Applicant does not describe in their specification how a range of 0.200 and 0.400 times a combined length of the main body portion and the hand portion would be a benefit/ improvement over a range that is not exactly 0.200 and 0.400 times a combined length of the main body portion (12) and the hand portion), it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to have used a range of 0.200 and 0.400 times a combined length of the main body portion in order to accommodate different users of different sizes; and furthermore, it has been held that modifying the shape of an element would be obvious absent evidence that the particular shape of the element of the claimed invention was significant.  See MPEP 2144.04 (IV)(B).
As to Claim 8, the hand and forearm protector (10) as modified Kast / Rhee discloses a lumen extending distally from the notched section of the edge and along the main body portion (See Figure 1 of Rhee, discloses an hole which the arm and hand go through); and a closure mechanism (32 of Kast)  configured to adjustably change a diameter of the lumen in response to adjusting the closure mechanism (32 of Kast) between an opened configuration and a closed configuration (See Figure 3 of Kast, a zipper (32) is shown as a closure mechanism configured to adjustably change a diameter of the lumen in response to adjusting the closure mechanism between an opened configuration and a closed configuration).  

    PNG
    media_image10.png
    905
    659
    media_image10.png
    Greyscale

As to Claim 9, the hand and forearm protector (10) as modified Kast / Rhee discloses  a lumen extending distally along the main body portion from the notched section of the edge (See Figure 3, of Kast); and an insert connected to longitudinally extending edges (38, 40, of Kast) of a seam, the insert (44) is configured to define the lumen and define the notched section (See Col. 2 & 3, Lines 67 – 6, “An inner flap section 44 triangular in configuration is attached along one 26 and at another edge to an inner surface of the segment 24”, of Kast). 
As to Claim 10, the hand and forearm protector (10) as modified Kast / Rhee discloses wherein the hand portion comprises a first discrete digit opening (16) configured to receive a plurality of fingers of the user and a second discrete digit opening configured to receive a thumb (18) of the user (See Figure 1, 10 of Kast as modified by 30 Rhee would have wherein the hand portion comprises a first discrete digit opening (16) configured to receive a plurality of fingers of the user and a second discrete digit opening configured to receive a thumb (18) of the user).  
As to Claim 12, Kast discloses the arm protector (10) of claim 11.  However Kast is silent wherein the edge defines a gradual transition between a distal-most point along the edge and a proximal-most point along the edge.
Rhee teaches hand and forearm protection of the user wherein the edge defines a gradual transition between a distal-most point along the edge and a proximal-most point along the edge (See annotated Figure 1, of Rhee, teaching the edge defining a gradual transition between a distal-most point along the edges and a proximal-most point along the edges).

    PNG
    media_image11.png
    271
    520
    media_image11.png
    Greyscale

  
(Rhee teaches wherein the edge defines a gradual transition between a distal-most point along the edge and a proximal-most point along the edge).
Kast is analogous art to the claimed invention as it relates to the arm protector comprised of a first and second discrete opening; and, Rhee is analogous art to the claimed invention in that it provides a gradual transition between a distal- most point along the edge and proximal- most point of the arm protector of the user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the arm protector of Kast having the edge defines a gradual transition between a distal-most point along the edge and a proximal-most point along the edge as taught by Rhee, in order to form an arm protector that would be expected to provide additional comfort and protection to the arm of the user.
This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 13, the arm protector (10) of claim 12 as modified Kast / Rhee discloses wherein a location of the distal-most point along the edge. (See annotated Figures 2 - 3 as taught by Rhee, disclosing a location of the distal-most point along the edge is circumferentially opposite a location of the proximal-most point along the edge).  Further, since it has been held that modifying the shape of an element would be obvious, absent evidence that the particular shape of the element of the claimed invention was significant.  See MPEP 2144.04 (IV)(B).

    PNG
    media_image12.png
    474
    748
    media_image12.png
    Greyscale

As to Claim 14, the arm protector (10) of claim 12, as modified Kast / Rhee discloses wherein the gradual transition is formed by a smooth curve defined by the edge (See annotated Figure 1 above,10 of Kast as modified by 30 of Rhee, wherein the gradual transition is formed by a smooth curve defined by the edge). 
As to Claim 16, the arm protector (10) of claim 11, as modified Kast / Rhee discloses wherein the edge defines a notched section in the body (See annotated Figure 1, 10 of Kast as modified by 30 of Rhee, wherein the edge defines a notched section in the body).  
Conclusion
Claims 1 – 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.O.R./Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732